  Case 2:20-cv-00125-Z-BR Document 7 Filed 06/05/20                                  Page 1 of 2 PageID 29

Vuk Vujasinovic
Vuk@VBAttorneys.com
Job Tennant
Job@VBAttorneys.com
VB ATTORNEYS
6363 Woodway Dr. #400
Houston, Texas 77057
Telephone:        (713) 224-7800
Fax:              (713)224-7801
Attorneys for Plaintiffs



                                   In the United States District Court
                                       Northern District of Texas
                                           Amarillo Division

Ka La Ya Lay, Aye Aya Lay, Tun Lah,                            §
Individually, and Tun Nee Individually and                     §
as next friend of minor child, K.M.N. and                      §
as Representatives of the Estate of                            §
Pwar Gay, Deceased                                             §
                                                               §
Vs.                                                            §                    Action No. 2:20-cv-00125-Z
                                                               §
Tyson Foods, Inc.                                              §

             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), all Plaintiffs Ka La Ya Lay, Aye Aye Lay, Tun Lah,

Individually, and Tun Nee Individually and as next friend of minor child, K.M.N. and as

representative of the Estate of Pwar Gay, deceased, hereby voluntarily dismiss their claims against

Tyson Foods, Inc. in the above-listed action without prejudice.




                                        [Signature on Next Page]




                                     N​OTICE​ ​OF​ V​OLUNTARY​ D​ISMISSAL​ W​ITHOUT​ P​REJUDICE​ P​URSUANT​ ​TO​ R​ULE​ 41(​A​)
Case 2:20-cv-00125-Z-BR Document 7 Filed 06/05/20                      Page 2 of 2 PageID 30

                                       Respectfully submitted,

                                       VB Attorneys


                                       _/s/Vuk S. Vujasinovic
                                       Vuk Vujasinovic
                                       Vuk@vbattorneys.com
                                       State Bar No. 00794800
                                       Job Tennant
                                       Job@vbattorneys.com
                                       State Bar No. 24106501
                                       6363 Woodway Dr., Suite 400
                                       Houston, Texas 77057
                                       713/224-7800 (Office)
                                       713/224-7801 (Facsimile)
                                       Attorneys for Plaintiffs




                       N​OTICE​ ​OF​ V​OLUNTARY​ D​ISMISSAL​ W​ITHOUT​ P​REJUDICE​ P​URSUANT​ ​TO​ R​ULE​ 41(​A​)
